 

Exhibit 10.9

 

INTELLECTUAL PROPERTY RIGHT LICENSE AGREEMENT

 

This Intellectual Property Right License Agreement (the “Agreement”) entered in
Beijing the People’s Republic of China (the “PRC”, excluding the Hong Kong
Special Administrative Region, the Macao Special Administrative Region and
Taiwan, for the purposes of this Agreement), dated August 18 of 2017 (the
“Effective Date”), by and between

 

(1)The Licensor: Shanghai Renren Automobile Technology Company Limited.



 Legal Address: Room 917-918，,No328，Jiajian Road Jiading District, Shanghai,
China



 Legal Representative: Liu Jian

 









and

 

(2)The Licensee: Shanghai Jieying Automobile Sales Co., Ltd.



 Legal Address: Room 105, First Floor of Lane 2, No.333 of Fengrao Road, Jiading
District, Shanghai, China



 Legal Representative: Wang Mingli

 

WHEREAS:

 

A.The Licensor, a wholly foreign-owned enterprise registered in Shanghai under
the laws of the PRC, is the lawful owner of certain intellectual property rights
listed in Exhibit 1 of this Agreement (the “Intellectual Property Rights”);

 

B.The Licensee, a limited liability company registered in Shanghai under the
laws of the PRC, is licensed to engage in the business of providing value-added
telecommunications services;

 

C.The Licensor agrees to license the Intellectual Property Rights to the
Licensee in accordance with the terms and conditions set forth herein and the
Licensee agrees to accept the license on the terms and conditions set forth
herein;

 

NOW THEREFORE, on the basis of mutual benefit and friendly negotiation, the
Licensor and the Licensee agree as follows:

 







 

1.Grant of License

 

1.1Covered Intellectual Property Rights

 

  Under the terms and conditions hereinafter set forth, the Licensor hereby
grants to the Licensee, and the Licensee accepts from the Licensor, a
non-exclusive license, to use parts of or all of the Intellectual Property
Rights, in the Licensee’s operations in the PRC. Without the Licensor’s prior
written consent, the Licensee shall not, by license, sublicense, assignment or
in any other manner, permit a third party to use the Intellectual Property
Rights.

 





1.2Scope

 

1.2.1The Licensee shall only use the Intellectual Property Rights in its own
normal business operations. Without the Licensor’s consent, the Licensee shall
not use the Intellectual Property Rights for any other purpose or when providing
services to any third party.

 

1.2.2The License in this Agreement is effective in the PRC (the “Licensed
Territory”), and the Licensee agrees that without the prior written consent of
the Licensor, it will not make, or authorize, any direct or indirect use of the
Intellectual Property Rights in any regions other than the Licensed Territory.

 

1.3Licensee’s confirmation

 

  The Licensee confirms that it does not have any rights, titles or interests of
the Intellectual Property Rights except the rights, titles and interests
provided for under this Agreement.

 





1.4Prohibitions

 

  Licensee undertakes that, at any time either during or after the Term, it
shall not:

 





1.4.1commit any act which affects the rights of Licensor in relation to any of
the Intellectual Property Rights; or

 

1.4.2apply for the registration of any of the Intellectual Property Rights or
any similar intellectual property right in any country or region in the world.

 

2.Payment

 

 The Licensee agrees to pay to the Licensor license fees determined in
accordance with the calculation method and the form of payment as set forth in
Exhibit 2.

 







 





3.Goodwill

 

 The Licensee recognizes the value of the goodwill associated with the
Intellectual Property Rights and the relevant rights, and acknowledges that the
Intellectual Property Rights and goodwill (including but not limited to the
goodwill deriving from the Licensee’s use) pertaining thereto shall be the sole
and exclusive property of the Licensor.

 

4.Confidentiality

 

4.1The Licensee shall protect and maintain the confidentiality of any and all
confidential data and information, including without limitation all
technological, financial, human resource, strategic and any other relevant
information of the other Party, acknowledged or received by the Licensee from
the Licensor (collectively, the “Confidential Information”). Upon termination or
expiration of this Agreement, the Licensee shall, at the Licensor’s option,
return all and any documents, information or software containing any of such
Confidential Information to the Licensor or to the maximum extent permitted by
applicable laws of the PRC, destroy and delete such Confidential Information
from any electronic devices. The Licensee shall not disclose, grant or transfer
any Confidential Information to any third party. The Licensee shall disclose the
Confidential Information to the necessary employees, agents or consultants using
measures reasonably calculated to ensure the security of the Confidential
Information, and shall urge the necessary employees, agents or consultants to
observe the obligations under this Agreement.

 

4.2The above limitations shall not apply to the situations as follows:

 

4.2.1the Confidential Information becomes available to the public other than by
the Licensee’s disclosure of such Confidential Information;

 

4.2.2the Licensee acquired the Confidential Information directly or indirectly
from other sources before receiving it from the Licensor; or

 

4.2.3where the Confidential Information is required by law to be disclosed, or,
based on general operational needs, should be disclosed to legal or financial
advisors.

 

4.3This Article 4 shall survive the termination, rescinding or modification of
this agreement.

 







 

5.Representations and Warranties

 

5.1The Licensor represents and warrants as follows:

 

5.1.1the Licensor is a company duly registered and in good standing under the
applicable laws of the PRC;

 

5.1.2the Licensor, subject to its business scope, has full right, power,
authority and capacity and all necessary consents and approvals of any third
party and government authorities to execute and perform this Agreement, which
shall not be against any enforceable and effective laws or contracts;

 

5.1.3upon its execution by the Licensee, this Agreement will constitute a legal,
valid and binding agreement of the Licensor and will be enforceable against the
Licensor in accordance with its terms; and

 

5.1.4the Licensor is the lawful owner of, and has sole and exclusive rights and
interests in any intellectual property rights (including without limitation to
copyright, trademark right, patent, know-how and trade secrets, etc.) in
connection with, the Intellectual Property Rights.

 

5.2The Licensee represents and warrants as follows:

 

5.2.1the Licensee is a company duly registered and in good standing under the
applicable laws of the PRC, and is approved by the relevant authorities to
provide value-added telecommunications services;

 

5.2.2the Licensee, subject to its business scope, has full right, power,
authority and capacity and all necessary consents and approvals of any third
party and government authorities to execute and perform its obligations under
this Agreement;

 

5.2.3the Licensee will not use or authorize the use of any Intellectual Property
Rights or symbols which the Licensor judges, at its sole discretion, to be
similar to the Intellectual Property and could cause confusion;

 

5.2.4upon its execution by the Licensor, the Agreement will constitute a legal,
valid and binding agreement of the Licensee and will be enforceable against the
Licensee in accordance with its terms upon its execution;

 







 

5.2.5the Licensee shall assist the Licensor to the extent necessary in the
procurement of any protection or to protect any of the Licensor’s rights to the
Intellectual Property Rights. In the event any third party lodges a claim
concerning the Intellectual Property Rights, the Licensor, if it so desires, may
commence or prosecute any claims or lawsuits in its own name or in the name of
the Licensee or join the Licensee as a party thereto. In the event any third
party infringes any Intellectual Property Rights, the Licensee shall notify the
Licensor in writing of any such infringements, or imitation by others of the
Intellectual Property Rights which may come to the Licensee’s attention, and the
Licensor shall have the sole right to determine whether or not any action shall
be taken on account of any such infringements;

 

5.2.6the Licensee shall use the Intellectual Property Rights only in accordance
with this Agreement and shall not use the Intellectual Property Rights in any
way that, in the opinion of the Licensor, is deceptive, misleading or in any way
damaging to such Intellectual Property Rights or the reputation of the Licensor;
and

 

5.2.7without the Licensor’s consent, the Licensor shall not, and shall not
license a third party to, modify, improve or develop the licensed software
hereunder in any manner. During the effective protection period of the licensed
software, the Licensee agrees that, to the extent permitted by the PRC laws, if
there are any results from its modification or improvement to the licensed
software or any new software developed based on the licensed software
(collectively “Improved Software”), any ownership (including without limitation
copyright) of such Improved Software as well as any rights and interests
relating to such ownership shall belong to the Licensor. Notwithstanding any
contrary provisions in the PRC laws providing that ownership to the Improved
Software shall belong to the Licensee, the Licensee covenants and agrees to
transfer the ownership on the Improved Software to the Licensor without
consideration.

 

6.[RESERVED]

 

7.Quality

 

 The Licensee shall use its best efforts to ensure that its operations protect
and enhance the reputation of the Intellectual Property Rights.

 





 







8.Promotion Material

 

 In all cases where the Licensee makes promotion material involving the
Intellectual Property Rights, the production costs of such material thereof
shall be borne by the Licensee. All copyrights or other intellectual property
rights of such material concerning the Intellectual Property Rights thereto
shall be the sole and exclusive property of the Licensor whether developed by
the Licensor or the Licensee.

 

 The Licensee agrees not to advertise or publicize any of the Intellectual
Property Rights on radio, television, papers, magazines, the Internet without
the prior written consent of the Licensor.

 





9.Effective Date and Term

 

9.1This Agreement has been duly executed when it is duly signed by an authorized
representative of each party and shall be effective as of the Effective Date.
The term of this Agreement is five (5) years unless earlier terminated as set
forth in this Agreement and shall be automatically extended for additional one
(1) year terms unless either party provides the other party with notice of its
desire to terminate this Agreement.

 

9.2Unless any other provisions set forth in written form, this Agreement shall
be applicable to any other intellectual property rights licensed to the Licensee
within the term of this Agreement. After the execution of this Agreement, the
Licensor and Licensee shall review this Agreement every three (3) months to
determine whether to make any amendment or supplement to this Agreement.

 

10.Record Filing

 

 Within three (3) months of the execution of this Agreement, both the Licensor
and the Licensee shall, in compliance with the law of China, make a record
filing of the copy of the Agreement to the relevant authorities. Both the
Licensor and the Licensee agree to execute or furnish the relevant documents
required in line with the principal hereof and relevant laws.

 





11.Termination

 

11.1This Agreement shall expire on the date due or the date when the Licensor’s
right of ownership terminates unless this Agreement is extended as set forth
above.

 

11.2Without prejudice to any legal or other rights or remedies of the party that
requests for termination of this Agreement, any party has the right to terminate
this Agreement immediately with written notice to the other party in the event
the other party materially breaches this Agreement including without limitation
to Sections 5.2.5, 5.2.6, or 5.2.7 of this Agreement and fails to cure its
breach within 30 days from the date it receives written notice of its breach
from the non-breaching party.

 







 

11.3During the term of this Agreement, the Licensor may terminate this Agreement
at any time with a written notice to the Licensee 30 days before such
termination. The Licensee shall not terminate this Agreement in prior.

 

11.4Article 3, 4, 5.2.5, 5.2.6, or 5.2.7, 15 and 16 shall survive the
termination or expiration of this Agreement.

 

12.Force Majeure

 

12.1Force Majeure means any event that is beyond the party’s reasonable control
and cannot be prevented with reasonable care including but not limited to the
acts of governments, nature, fire, explosion, typhoon, flood, earthquake, tide,
lightning and war. However, any shortage of credit, capital or finance shall not
be regarded as an event of Force Majeure. The party affected by Force Majeure
shall notify the other party without delay.

 

12.2In the event that the affected party is delayed in or prevented from
performing its obligations under this Agreement by Force Majeure, only within
the scope of such delay or prevention, the affected party will not be
responsible for any damage by reason of such a failure or delay of performance.
The affected party shall take appropriate measures to minimize or remove the
effects of Force Majeure and attempt to resume performance of the obligations
delayed or prevented by the event of Force Majeure, and the affected party will
not be responsible to such performance and will only be responsible to the
delayed parts of performance. After the event of Force Majeure is removed, both
the Licensor and the Licensee agree to resume the performance of this Agreement
with their best efforts.

 







 

13.Notices

 

 Notice or other communications required to be given by any party pursuant to
this Agreement shall be written in English and Chinese and shall be deemed to be
duly given when it is delivered personally or sent by registered mail or postage
prepaid mail or by a recognized courier service to the address set forth below.

 

The Licensor : Shanghai Renren Automobile Technology Company Limited.



Address: Room 917-918，,No328，Jiajian Road Jiading District, Shanghai, China



Tel: 86-10-84481818



Addressee: Liu Jian

 

The Licensee : Shanghai Jieying Automobile Sales Co., Ltd.



Address: Room 105, First Floor of Lane 2, No.333 of Fengrao Road, Jiading
District, Shanghai, China



Tel: 86-10-84481818



Addressee: Wang Mingli

 

14.Re-Transfer, Re-License

 

 This agreement and all the rights and duties hereunder are personal to the
Licensee. The Licensee agrees that it will not assign, lease or pledge to any
third party without the written consent of the Licensor.

 





15.Settlement Of Disputes

 

15.1The Licensor and the Licensee shall strive to settle any disputes arising
from the interpretation or performance of this Agreement through negotiations in
good faith. In the event that no settlement can be reached through negotiation
within 30 days after one party issues a negotiating notice, either party may
submit such matter to the Beijing headquarters of the China International
Economic and Trade Arbitration Commission (the “CIETAC”). The arbitration shall
follow the current rules of CIETAC, and the arbitration proceedings shall be
conducted in Chinese. The arbitration award shall be final and binding upon the
Licensor and the Licensee and shall be enforceable in accordance with its terms.

 

15.2Except for the issue under dispute, both the Licensor and the Licensee shall
perform their own duties under the Agreement in good faith.

 

16.Applicable Law

 

 The execution, validity, performance, interpretation and any disputes in
respect of this Agreement shall be governed and construed by the laws of the
PRC.

 







 



17.Amendment And Supplement

 

 Any amendment and supplement of this Agreement shall come into force only after
a written agreement is signed by both the Licensor and the Licensee. The
amendment and supplement duly executed by both the Licensor and the Licensee
shall be part of this Agreement and shall have the same legal effect as this
Agreement.

 





18.Entire Agreement     This Agreement and all the agreements and/or documents
referenced or specifically included herein constitute the entire agreement
between the Licensor and the Licensee in respect of the subject matter hereof
and supersede all prior oral or written agreements, contract, understanding and
correspondence among them.

 





19.Severability     Any provision of this Agreement that is invalid or
unenforceable due to the violation of relevant laws in any jurisdiction shall,
as to that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, without affecting in any way the remaining provisions hereof.

 





20.Waiver

 

 Any waiver of any rights, powers, or privileges under this Agreement shall not
be deemed as a waiver of those rights, powers or privileges hereunder in the
future or any other rights, powers or privileges hereunder then or in the
future. Any whole or partial performance of any rights, powers, or privileges
hereunder shall not exclude the performance of any other rights, power, or
privileges hereunder.

 





21.Exhibits

 

 The Exhibits referred to in this Agreement are an integral part of this
Agreement and have the same legal effect as this Agreement.

 

[The space below is intentionally left blank.]

 





 

IN WITNESS WHEREOF, the Licensor and the Licensee hereto have caused this
Agreement to be duly executed on their behalf by a duly authorized
representative as of the date first written above.

 

The Licensor: Shanghai Renren Automobile Technology Company Limited.



(Company Seal)

 



By:       Authorized Representative: Liu Jian  

 

The Licensee: Shanghai Jieying Automobile Sales Co., Ltd.

(Company Seal)

 

By:       Authorized Representative: Wang Mingli  





 





EXHIBIT 1

 

LIST OF LICENSED INTELLECTUAL PROPERTY RIGHTS UNDER THE AGREEMENT

 

Related software

 





EXHIBIT 2

 

CALCULATION METHOD AND FORM OF PAYMENT OF LICENSE FEE

 

1.Both the Licensor and the Licensee agree that, in consideration of the IPR
which the Licensor licenses to the Licensee, the Licensee shall pay the Licensor
license fees. The amount, payment method and classification of the license fees
and other relevant issues shall be determined based on the precondition that
they facilitate the Licensor’s securing of all preferential treatments under the
PRC tax policies, and shall be agreed through consultation by both the Licensor
and the Licensee based on the following factors:

 

(1)the number of users purchasing the Licensee’s products or receiving the
Licensee’s service;

 

(2)the types and number of the IPR actually used by the Licensee in selling
products or providing services to its users; and

 

(3)other factors as agreed upon by both the Licensor and the Licensee.

 

2.Such license fees shall be paid on a monthly basis. The Licensee shall, prior
to the fifteenth day of each month, pay the license fee for the previous month
to the bank account designated by the Licensor, and fax or mail the copy of the
remittance certificate to the Licensor after its remittance of the amount
payable.

 

3.If the Licensor deems the mechanism for determining license fees as stipulated
hereunder to be inappropriate for whatever reason and needs to be adjusted, the
Licensee shall, within seven (7) working days after receiving the written demand
for such adjustment from the Licensor, conduct active and bona fide negotiations
with the Licensor to ascertain new charging standards or mechanism that is based
on bona fide adjustments which meet the current market conditions. Under any
circumstances, if the Licensee fails to respond to such notice within seven (7)
working days of receiving of the notice, it shall be deemed to have accepted the
adjustments to the license fees.

 

4.No adjustment to the license fees shall affect the effectiveness hereof or the
performance of both the Licensor and the Licensee’ other obligations hereunder.

 

If the Licensor considers it helpful to the business of the Licensee, the
Licensor may, at its sole discretion, reduce or exempt from payment the license
fee in whole or in part.

 





